Citation Nr: 0915558	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  00-09 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt




INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction has since been transferred 
to the RO in Montgomery, Alabama.

By way of background, the Veteran's claim was last remanded 
for further evidentiary development in February 2006.  After 
completing the requested development, the AMC readjudicated 
the claim, as reflected by a September 2008 supplemental 
statement of the case.  Because the benefit sought remains 
denied, the claim has been returned to the Board.


FINDING OF FACT

The stressor upon which the Veteran's diagnosis of PTSD is 
based has not been corroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were satisfied by a December 1996 
letter, which advised the Veteran of the information he 
should submit to support his PTSD claim, and which included a 
PTSD stressor development questionnaire for the Veteran to 
complete and return.  Additionally, a September 2001 letter 
was sent after the passage of the Veterans Claims Assistance 
Act of 2000 that informed the Veteran of the criteria for 
establishing service connection for his PTSD claim.  The 
Veteran's claim was subsequently readjudicated.  

As to the VA's duty to assist, the Veteran's service medical 
records and VA treatment records have been obtained, and 
requests for stressor-corroboration research were submitted 
to the appropriate research entities.  Furthermore, no 
available evidence identified by the Veteran as relevant has 
not been obtained, and the Veteran was provided with a VA 
PTSD examination.  The Veteran was also scheduled to testify 
at a Board hearing, but he failed to appear.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD, a 
veteran must provide: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he currently has PTSD as a result 
of witnessing the death of a member of his unit when the 
service member was hit in the head with a tank hatch during a 
training exercise at Ft. Hood, Texas, that occurred in early 
1982.  However, the Veteran has not provided the name of the 
deceased service member.

The Veteran is currently diagnosed with PTSD, as reflected in 
an April 2005 VA PTSD examination report, and the examiner 
referenced the Veteran's reported in-service stressor when 
diagnosing him.  Thus, the Veteran has satisfied the first 
two criteria for establishing service connection for PTSD 
outlined above.  

However, VA's efforts to corroborate the occurrence of the 
Veteran's reported in-service stressor have not been 
fruitful.  A request to the Joint Service Records Research 
Center (JSRRC) failed to produce any corroborative evidence.  
According to the JSRRC response, U.S. Army Accident Reports 
reflect that there were four deaths involving armored 
vehicles and training exercises from 1981 to 1982.  However, 
none of the deceased service members were assigned to the 
Veteran's unit, and none of the service members died in the 
manner the Veteran described.  

As such, while the Veteran has a diagnosis of PTSD, the 
diagnosis was not based on a corroborated stressor.  
Therefore, the criteria for service connection have not been 
met, and the Veteran's claim is denied.






ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


